TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 14, 2022



                                      NO. 03-22-00391-CV


                                 Michelle Kaplowitz, Appellant

                                                 v.

        Lone Star Tan GP, LLC; LST Austin I, Ltd.; and Ashley Alvillar, Appellees




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on June 27, 2022. Appellant has filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. Each party

shall pay the costs of appeal incurred by that party, both in this Court and in the court below.